The RAM Funds April 5, 2011 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The RAM Funds (the “Registrant”) File Nos. 811-22162; 333-148517 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (i) the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to The RAM Funds’ registration statement on Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Please contact the undersigned at 513.587.3451 if you have any questions. Sincerely, /s/ Frank L. Newbauer Frank L. Newbauer Assistant Secretary The RAM Funds c/o Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, OH45246
